Citation Nr: 1822989	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot fungal disorder with pain, to include as secondary to service-connected depression, hypertension, and/or low back disabilities.

2.  Entitlement to service connection for a right foot fungal disorder with pain, to include as secondary to service-connected depression, hypertension, and/or low back disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran referenced preexisting bilateral flat feet associated with foot problems, which were aggravated during basic training in his March 2017 substantive appeal.  In addition, in a March 2018 statement, the Veteran's representative submitted arguments concerning a claim for service connection for a bilateral foot disorder separate from a claim for service connection for bilateral dermatophytosis.  However, the Board finds that a claim for service connection for a bilateral foot disorder distinct from the claims for service connection for a fungal disorder of the left and right feet has not been certified on appeal.  Specifically, the Board notes that the RO denied entitlement to service connection for a right foot condition and denied reopening a claim for service connection for numbness and pain of the bilateral lower extremities in a March 2013 rating decision.  The Veteran was notified of the March 2013 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.

In addition, in March 2018, the Veteran submitted a notice of disagreement with an August 2016 rating decision, in which the RO denied entitlement to service connection for a sebatous cyst in the groin area.  In March 2018, the RO determined that the Veteran did not file a timely notice of disagreement with the August 2016 rating decision.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2015 claim and February 2016 notice of disagreement, the Veteran stated that his toenail fungus had spread as a result of his inability to take antifungal medications due to interactions with his other medications.  In a March 2018 statement, the Veteran's representative related that a number of oral anti-fungal medications have drug interactions with antidepressives, statins, and calcium channel blockers used to treat hypertension.  

In the March 2018 statement, the representative also contended that the Veteran developed toenail fungus as a result of hygiene neglect due to his service-connected major depressive disorder.  In addition, he noted that the Veteran's low back disability also interfered with his foot hygiene from a practical matter.

The Veteran was afforded a VA skin diseases examination in June 2016.  The VA examiner opined that the Veteran's bilateral foot fungus clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by his inability to take oral antifungal medications due to possible interactions with his medications for his service-connected depressive disorder.  However, the examiner did not address the Veteran's contention that his toenail fungus spread as a result of his inability to take oral antifungal medications due to a possible interaction with medications for his service-connected hypertension; or his contentions that he developed toenail fungus as a result of hygiene neglect due to his service-connected depression and low back disabilities.  Therefore, a remand is necessary to obtain an additional VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his toenail fungal disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any toenail fungal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current toenail fungal disorders. 

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service from July 1993 to May 1997.

If so, the examiner should state whether there clearly and unmistakably was no increase in the severity of the preexisting toenail fungal disorder during service beyond the natural progression.

(The term "clear and unmistakable" means that the evidence is undebatable.) 

For each diagnosis that did not clearly and unmistakably preexist service and did not clearly and unmistakably not increase in severity during service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

For each diagnosis the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's service-connected depressive disorder, hypertension, and/or low back disability.  The examiner should also address the Veteran's contention that his toenail fungus was aggravated by his inability to take oral antifungal medications due to a possible interaction with medications for his service-connected depressive disorder and hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




